       Case 2:20-cv-12731 Document 1 Filed 09/15/20 Page 1 of 10 PageID: 1




Ryan L. Gentile, Esq.
Law Offices of Gus Michael Farinella, PC
110 Jericho Turnpike - Suite 100
Floral Park, NY 11001
Tel: 201-873-7675
Attorney for Plaintiff, Anthony Smith
on behalf of himself and all others similarly situated

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
------------------------------------------------------X
Anthony Smith, on behalf of himself
and all others similarly situated,

                                                               CLASS ACTION
                          Plaintiffs,                          COMPLAINT

        v.

Midland Credit Management, Inc.

                           Defendant.
------------------------------------------------------X

        Plaintiff, by and through his counsel, Ryan Gentile, Esq., as and for his complaint against

the Defendant, on behalf of himself and pursuant to Rule 23 of the Federal Rules of Civil

Procedure all others similarly situated, alleges as follows:


                                             INTRODUCTION

    1. Plaintiff, on his own behalf and on behalf of the class he seeks to represent, brings this

        action to secure redress for the debt collection practices utilized by Midland Credit

        Management Inc. (“MCM”) in connection with their attempts to collect alleged debts

        from the Plaintiff and others.

    2. Plaintiff alleges that the Defendant’s collection practices violated the Fair Debt Collection

        Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”)




                                                          1
  Case 2:20-cv-12731 Document 1 Filed 09/15/20 Page 2 of 10 PageID: 2




3. The FDCPA broadly prohibits conduct which harasses, oppresses or abuses any debtor; any

   false, deceptive or misleading statements in connection with the collection of a debt; unfair or

   unconscionable collection methods; and requires certain disclosures. See generally 15 U.S.C. §§

   1692d, 1692e, 1692f and 1692g.

4. The FDCPA is generally characterized as a “strict liability” statute because “it imposes

   liability without proof of an intentional violation.” Glover v. FDIC, 698 F.3d 139 (3d.

   Cir. 2012) (citing Allen ex rel. Martin v. LaSalle Bank, N.A., 629 F.3d 364, 368 & n. 7

   (3d Cir. 2011).

                            JURISDICTION AND VENUE

5. This Court has jurisdiction over Plaintiff’s FDCPA claim pursuant to 15 U.S.C. §

   1692k(d) and 28 U.S.C. § 1331.

6. Venue and personal jurisdiction in this District are proper because:

       a. The acts giving rise to this lawsuit occurred within this District; and

       b. Defendant does business within this District.



                                           PARTIES

7. Plaintiff, Anthony Smith, is an individual natural person who at all relevant times resided

   in the City of Hoboken, County of Hudson, State of New Jersey.

8. Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1692a(3).

9. MCM is a Kansas Corporation with its principal place of business located at 350 Camino

   De La Reina #100, San Diego, CA 92108.

10. The principal purpose of MCM is the collection of debts using the mail and telephone.




                                             2
   Case 2:20-cv-12731 Document 1 Filed 09/15/20 Page 3 of 10 PageID: 3




11. MCM regularly collects or attempts to collect, directly or indirectly, debts owed or due or

   asserted to be owed or due another.

12. MCM is registered as a debt collector with the State of New Jersey.

13. MCM is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

                                      FACTS

14. Sometime prior to February 1, 2019, Plaintiff allegedly incurred a debt to Credit One Bank, N.A.

   (“Credit One”) related to a personal credit card account with an account number ending in 5609

   (the “Debt”).

15. The Debt arose out of a transaction in which the money, property, insurance or services which

   are the subject of the transaction are primarily for personal, family or household purposes,

   namely fees emanating from a personal credit card account in Plaintiff’s name that was issued by

   Credit One.

16. The Debt arose out of a credit card account which Plaintiff opened for his personal use.

17. Plaintiff’s credit card account that was issued by Credit One was neither opened nor used

   by Plaintiff for business purposes.

18. Plaintiff’s personal credit card account Debt to Credit One is a “debt” as defined by 15

   U.S.C. § 1692a(5).

19. Sometime after the incurrence of the Debt, but before the initiation of this action, Plaintiff was

   alleged to have fallen behind on payments owed on the alleged Debt.

20. The Debt went into default because of non-payment.

21. After the Debt went into default, the Debt was allegedly sold by Credit One to MCM.

22. The Debt was in default when it was allegedly purchased by MCM.




                                              3
   Case 2:20-cv-12731 Document 1 Filed 09/15/20 Page 4 of 10 PageID: 4




23. MCM claims that they purchased the Debt and are now the entity to whom the Debt is

   owed.

24. MCM contends that the Debt is in default.

25. The Debt was in default at the time the Debt was allegedly purchased by MCM.

26. Plaintiff disputes the Debt.

27. At all times relevant hereto, MCM acted in an attempt to collect the Debt.

28. On or about February 22, 2019, MCM began reporting the Debt to the three major credit

   bureaus, Equifax, Experian, and TransUnion (the “Credit Bureaus”).

29. MCM reported the Debt to the Credit Bureaus as “In Collection” and with a “Past Due”

   amount of $1,131.

30. MCM reported the Debt to the Credit Bureaus as a part of their efforts to collect the Debt.

31. MCM’s reporting of the Debt to the Credit Bureaus is a “communication” as that term is

   defined by 15 U.S.C. § 1692a(2).

32. On or about February 28, 2020, Plaintiff mailed two letters to MCM (the “Letters”).

   (Annexed and attached hereto as Exhibit A is a copy of the Letters that Plaintiff mailed to

   MCM, except the undersigned counsel has in accordance with Fed. R. Civ. P. 5.2

   redacted the financial account numbers and Plaintiff’s street address to protect his

   privacy)

33. The Letters concerned the same Debt and stated:

           I am disputing the above referenced debt and refuse to pay it under any
           circumstances.

34. The Letters were mailed to MCM via first class USPS mail to the the same addresses

   stated in the Letters.




                                             4
   Case 2:20-cv-12731 Document 1 Filed 09/15/20 Page 5 of 10 PageID: 5




35. The Letters were received by MCM at their respective addresses in the first or second

   week of March of 2020.

36. The Letters were not returned to Plaintiff as undeliverable.

37. In March of 2020, MCM had actual written notice from Plaintiff in the form of the

   Letters attached as Exhibit A that he disputed the Debt.

38. On May 22, 2020, Plaintiff obtained his credit report from TransUnion.

39. On the credit report from TransUnion the Plaintiff obtained on May 22, 2020, MCM was

   reporting the Debt. (Annexed and attached hereto as Exhibit B is a copy of the relevant

   portion of the credit report from TransUnion the Plaintiff obtained on May 22, 2020

   showing the Debt being reported by MCM)

40. On the credit report from TransUnion the Plaintiff obtained on May 22, 2020, MCM was

   not reporting that the Debt was disputed.

41. Nowhere does the credit report attached as Exhibit B indicate that the Debt is disputed by

   the Plaintiff.

42. The credit report from TransUnion the Plaintiff obtained on May 22, 2020 states that

   MCM last updated their reporting on the Debt on May 12, 2020.

43. Approximately two months prior to May 12, 2020, MCM had actual knowledge in the

   form of the Letters attached as Exhibit A that Plaintiff disputed the Debt.

44. Despite MCM’s actual knowledge that Plaintiff disputed the Debt, MCM continued to

   report the Debt to the Credit Bureaus without notifying the Credit Bureaus that the

   disputed Debt was disputed as late as at least May 12, 2020.




                                             5
   Case 2:20-cv-12731 Document 1 Filed 09/15/20 Page 6 of 10 PageID: 6




                                  CLAIMS FOR RELIEF

                                           COUNT I

     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                         (15 U.S.C. §1692e)

45. Plaintiff incorporates by reference all of the above paragraphs as though fully stated

   herein.

46. The conduct of the Defendant in this case violates 15 U.S.C. §§ 1692 and 1692e(8).

47. 15 U.S.C. §1692e provides:

   A debt collector may not use any false, deceptive, or misleading representation or means in
   connection with the collection of any debt. Without limiting the general application of the
   foregoing, the following conduct is a violation of this section:

       (8) Communicating or threatening to communicate to any person credit information
       which is known or which should be known to be false, including the failure to
       communicate that a disputed debt is disputed.

48. MCM violated 15 U.S.C. § 1692e(8) because they failed to communicate to the Credit

   Bureaus that the Debt was disputed despite having actual written notice in the form of the

   Letters from the Plaintiff that the Debt was disputed.

49. According to the credit report attached as Exhibit B, on May 12, 2020, MCM reported

   Plaintiff’s Debt to the credit bureaus without notifying the Credit Bureaus that the Debt

   was disputed. This violated 15 U.S.C. § 1692e(8) because MCM had actual knowledge in

   the form of the Letters they received from the Plaintiff in March of 2020 that the Debt

   was disputed. Despite this actual knowledge that the Debt was disputed, MCM did not

   report the Debt as disputed to the Credit Bureaus in violation of § 1692e(8).

50. The violations of the FDCPA described herein constitute per se violations.

51. Plaintiff has alleged a particularized injury because MCM was reporting inaccurate

   information on his credit report.


                                             6
   Case 2:20-cv-12731 Document 1 Filed 09/15/20 Page 7 of 10 PageID: 7




52. Plaintiff has alleged a concrete harm because the FDCPA creates a substantive right to be

   free from abusive and misleading debt communications and Defendant’s violations of the

   FDCPA resulted in concrete harm to Plaintiff.

53. Defendant is liable to the Plaintiff and the proposed class pursuant to 15 U.S.C. § 1692k because

   of the above FDCPA violations.



                                  CLASS ALLEGATIONS

54. Plaintiff incorporates by reference all of the above paragraphs as though fully stated

   herein.

55. This action is brought as a class action. Plaintiff brings this action on behalf of himself and on

   behalf of all other persons similarly situated pursuant to Rule 23 of the Federal Rules of Civil

   Procedure.

56. The Class is initially defined as (a) all consumers (b) with a New Jersey address (c) who disputed

   a debt that MCM was reporting to any of the Credit Bureaus (d) after receiving notification of

   the dispute MCM continued to report the debt to the Credit Bureaus without notifying the Credit

   Bureaus that the disputed debt was disputed, (e) on or after a date one year prior to the filing of

   this action.

57. The class definition above may be subsequently modified or refined in an amended

   complaint or in any motion for class certification.

58. The proposed class specifically excludes the United States of America, the states of the

   Third Circuit, counsel for the parties, the presiding United States District Court Judge, the

   Judges of the United States Court of Appeals for the Third Circuit and the United States

   Supreme Court.



                                              7
  Case 2:20-cv-12731 Document 1 Filed 09/15/20 Page 8 of 10 PageID: 8




59. This action has been brought, and may properly be maintained, as a class action pursuant

   to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

   well-defined community interest in the litigation:

               i. Numerosity: The Plaintiff is informed and believes and on that basis

                  alleges, that the class defined above is so numerous that joinder of all

                  members would be impracticable. Upon information and belief, there are

                  at least 40 members of the class. The exact number of class members is

                  unknown to Plaintiff at this time and can be ascertained only through

                  appropriate discovery. The class is ascertainable in that the names and

                  addresses of all class members can be identified in business records

                  maintained by the Defendant.

              ii. Common Questions Predominate: There exists a well-defined

                  community of interest in the questions of law and fact involved that affect

                  the parties to be represented. These common questions of law and fact

                  predominate over questions that may affect individual class members.

                  Such issues include, but are not limited to: (a) The existence of the

                  Defendant’s identical conduct particular to the matter at issue; (b)

                  Defendant’s violations of the FDCPA, specifically 15 U.S.C. §1692e; (c)

                  The availability of statutory penalties; and (d) Attorneys’ fees and costs.

              iii. Typicality: The claims of the Plaintiff are typical of those of the class they

                  seek to represent. The claims of the Plaintiff and the members of the class

                  originate from the same conduct, practice, and procedure, on the part of

                  the Defendant. Thus, if brought and prosecuted individually, the claims of




                                             8
Case 2:20-cv-12731 Document 1 Filed 09/15/20 Page 9 of 10 PageID: 9




             each class member would require proof of the same material and

             substantive facts. Plaintiff possesses the same interests and has suffered

             the same injuries as each member of the proposed class. Plaintiff asserts

             identical claims and seeks identical relief on behalf of the unnamed class

             members.

         iv. Adequacy: Plaintiff will fairly and adequately protect the interests of the

             class and has no interest adverse to or which directly and irrevocably

             conflicts with the interests of other members of the class. Plaintiff is

             willing and prepared to serve this Court and the proposed class. The

             interests of the Plaintiff are co-extensive with and not antagonistic to those

             of the absent class members. Plaintiff has retained the services of counsel

             who are experienced in FDCPA litigation and will adequately prosecute

             this action, and will assert, protect and otherwise represent Plaintiff and all

             absent class members. Neither the Plaintiff nor their counsel have any

             interests which might cause them to not vigorously pursue the instant class

             action lawsuit.

         v. Superiority: A class action is superior to the other available means for the

             fair and efficient adjudication of this controversy because individual

             joinder of all members of the class would be impracticable. Class action

             treatment will permit a large number of similarly situated persons to

             prosecute their common claims in a single forum efficiently and without

             unnecessary duplication of effort and expense that individual actions

             would engender. Furthermore, a class action is superior for the fair and




                                        9
     Case 2:20-cv-12731 Document 1 Filed 09/15/20 Page 10 of 10 PageID: 10




                         efficient adjudication of this matter because individual actions are not

                         economically feasible, members of the class are likely to be unaware of

                         their rights or that they were violated, and Congress intended class actions

                         to be the principal enforcement mechanism under the FDCPA.



       WHEREFORE, the Court should enter judgment in favor of Plaintiff and the class and

against Defendant for:

           1. An order certifying that Count I may be maintained as a class action pursuant to

              Rule 23 of the Federal Rules of Civil Procedure and appointing Plaintiff and the

              undersigned counsel to represent the class previously set forth and defined above.

           2. Adjudging that Defendant violated 15 U.S.C. §§ 1692e and 1692e(8);

           3. An award of statutory damages for Plaintiff and the class members pursuant to 15

              U.S.C. §1692k;

           4. Attorneys’ fees, litigation expenses and costs of suit pursuant to 15 U.S.C.

              §1692k; and

           5. Such other and further relief as the Court deems proper.


Dated: Floral Park, New York
       September 15, 2020


                                              /s/ Ryan Gentile
                                        By:_____________________________
                                                Ryan Gentile, Esq.
                                                Attorney for Plaintiff
                                                110 Jericho Turnpike – Suite 100
                                                Floral Park, NY 11001
                                                Tel: (201) 873-7675
                                                Fax: (516) 305-5566
                                                rlg@lawgmf.com


                                                  10
